                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                No. 1:20-cv-00138-MOC

 DAVID SCOTT ISABELLE,                   )
                                         )
        Plaintiff,                       )
                                         )
 v.                                      )
                                         )
 KILOLO KIJAKAZI,                        )
 Acting Commissioner of Social Security, )
                                         )
        Defendant.                       )

                                              ORDER

       Upon Plaintiff’s Motion for Attorney Fees (Doc. No. 23) and the stipulation of the parties

regarding attorney fees (Doc. No. 24), it is hereby ordered that Defendant will pay Plaintiff

$3,500.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff’s counsel, Christopher S. Stepp, and

mailed to his office at 112 South Main Street, Hendersonville, North Carolina 28792, in

accordance with Plaintiff’s assignment to his attorney of his right to payment of attorney’s fees

under the Equal Access to Justice Act.


                                               Signed: July 27, 2021




          Case 1:20-cv-00138-MOC Document 25 Filed 07/27/21 Page 1 of 1
